EXHIBIT AMENDMENTS TO THE WENDY’S INTERNATIONAL, INC. 2 WHEREAS, Wendy’s International, Inc. (the “Company”) entered into an Agreement and Plan of Merger, dated as of April 23, 2008 (the “Merger Agreement”), with Triarc Companies, Inc., a Delaware corporation (“Triarc”), and Green Merger Sub, Inc., an Ohiocorporation and a direct wholly-owned subsidiary of Triarc (“Merger Sub” ), pursuant to which Merger Sub will be merged with and into the Company at the Effective Time (as defined in the Merger Agreement), with the Company as the surviving corporation and a direct wholly-owned subsidiary of Triarc (the “Merger”); WHEREAS, the Company sponsors the Wendy’s International, Inc. Wendy’s 1990 Stock Option Plan, the Wendy’s International, Inc. Wendy’s WeShare Stock Option Plan, the Wendy’s International, Inc. 2003 Stock Incentive Plan and the Wendy’s International,
